Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
In the documents filed on 07/08/2022: 
Claim(s) 11, and 22, (and by extension its/their dependents) have been amended. 
Claim(s) 1-10, and 17 has/have been canceled. 
Claim(s) 11-16, and 18-30 is/are pending in this application.
Claim(s) 11-16, and 18-30  have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 19 depends on claim 14 and comes after claim(s) 15 which depends on claim 1. Claim 19 should come before claim(s) 15 because of its dependency on claim 14 (claim 19 should come immediately after claim 14).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

	Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
With respect to claim 1 applicant argued:
The Examiner alleges that Gordon describes "generating, at a regulator unit of the control unit, a positional signal for at least one component of the motor vehicle upon activation of the control device to withdraw maneuver control of the motor vehicle to move the motor vehicle at a predetermined safe state." (Office Action, pg. 7.) Gordon describes controls for a self-driving vehicle (SDV). (Gordon, Abstract). Gordon describes switching between two modes of operation, an autonomous mode and a manual mode. (Id.,   [0001], [0043]). Gordon describes outputs from navigation and control sensors 309 to control the SDV 202 and sensors to determine the location of the SDV 202, sense other cars and/or obstacles and/or physical structures around SDV 202, measure the speed and direction of the SDV 202, provide any other inputs needed to safely control the movement of the SDV 202. (Id.,   [0034], [0035], [0036], [0037]). 
Additionally, the Examiner acknowledges that Gordon does not describe that "the control device includes a regulator unit." (Office Action, pg. 7.) Yet, the Examiner alleges that Gordon generates at the regulator unit. Therefore, it is unclear how Gordon can generate at the regulator unit when Gordon does not describe a regulator unit. 
Additionally, Gordon merely describes a vehicle monitoring system that changes the route of being taken by the motor vehicle based on a failure (see  [0046]). Changing the route to a new route is not the same as "mov[ing] the motor vehicle at a predetermined safe state," as required by independent claim 11. 
Therefore, Gordon doesn't describe "generating, at a regulator unit of the control unit, a positional signal ... for at least one component of the motor vehicle upon activation of the control device to withdraw maneuver control of the motor vehicle to move the motor vehicle at a predetermined safe state," as required by independent claim 11. 
Chen does not remedy the deficiencies of Gordon. Chen describes a detection of sensor faults in a vehicle control system. (Chen,  [0001]). Chen describes virtual values in driving that need to be fail-safe or fail-operational. (Id.,  [0020]). The virtual values of Chen are computer using a pre- determined vehicle model that is specific to a vehicle and measured sensor values. (Id.,  [0030]). A residual difference between measured and virtual values is computed and a fault value as well. (Id., [0031]). However, Chen describes virtual values and not a regulator unit. Even if the values of Chen are construed as modeling driving-dynamics or failure situations, Chen does not generate "a positional signal [] based on a regulator model or failure regulator model," as required by independent claim 11. 

Applicant’s arguments are not persuasive. With respect to the limitation of “a regulator unit”, the previous position taken by the examiner was that this was taught by the prior art and the previous citation very explicitly showed which element it was (Gordon Fig. 3 element 305, ¶[33] “SDV vehicular physical control mechanisms”). Applicant’s arguments do not acknowledge this teaching nor do they make any attempt to refute this teaching. Therefore applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to applicant’s arguments that:
Additionally, the Examiner acknowledges that Gordon does not describe that "the control device includes a regulator unit." (Office Action, pg. 7.) Yet, the Examiner alleges that Gordon generates at the regulator unit. Therefore, it is unclear how Gordon can generate at the regulator unit when Gordon does not describe a regulator unit. 

Applicant has taken the Examiner’s statements out of context and misinterpreted them. As noted previously the previous action was very explicit that Gordon did at least teach “a regulator unit.” What the examiner said wasn’t taught was a regulator unit that had “a regulator model and a failure regulator model, the regulator model modeling driving-dynamics behavior of the motor vehicle, and the failure regulator model modeling the failure situation.” In other words, although Gordon did teach a regulator unit there were certain aspect of the claimed regulator unit that Gordon did not teach for which Chen was relied upon. The examiner apologizes for any confusion this might have caused and the current rejection has been updated to add more emphasis to make it clearer which features are not taught.

With respect to applicant’s argument that:
Additionally, Gordon merely describes a vehicle monitoring system that changes the route of being taken by the motor vehicle based on a failure (see  [0046]). Changing the route to a new route is not the same as "mov[ing] the motor vehicle at a predetermined safe state," as required by independent claim 11. 

Applicant’s claim has no limitations limiting what is considered a predetermined safe state and therefore broadly interpreted the teachings of changing the route of being taken by the motor vehicle based on a failure meets the limitation of the claim. Furthermore, applicant’s arguments make no attempt to explain why they believe that this teaching is not anticipated by the prior art beyond a general allegation. Therefore applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Lastly, with respect to applicant’s arguments that: 
Chen does not remedy the deficiencies of Gordon. Chen describes a detection of sensor faults in a vehicle control system. (Chen,  [0001]). Chen describes virtual values in driving that need to be fail-safe or fail-operational. (Id.,  [0020]). The virtual values of Chen are computer using a pre- determined vehicle model that is specific to a vehicle and measured sensor values. (Id.,  [0030]). A residual difference between measured and virtual values is computed and a fault value as well. (Id., [0031]). However, Chen describes virtual values and not a regulator unit. Even if the values of Chen are construed as modeling driving-dynamics or failure situations, Chen does not generate "a positional signal [] based on a regulator model or failure regulator model," as required by independent claim 11. 

Applicant’s arguments appear to be a piecemeal analysis of the references. Chen was not relied upon for generating “a positional signal” and instead Gordon was relied upon for this feature. Chen was relied upon for it’s use of models in modeling failure situations which was applied to Gordon’s detection of faults and generation of a positional signal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2017/0088145) in view of Chen (US 2018/0025558).

	
	With respect to claim 11 Gordon teaches a method for a motor vehicle, wherein the motor vehicle is a partially or fully autonomous motor vehicle (Gordon ¶[29]), comprising: 
receiving, at a control device (Gordon Fig 1 element 101 ¶[20]) of the motor vehicle from a detection unit (Gordon Fig 5 element 153, 504 ¶[29]) of the motor vehicle, a failure signal corresponding to a failure situation in which at least one component of the motor vehicle is identified as non- functional (Gordon Fig 1 element 153, 504 ¶[30, 43, 47, 53, 81]) while the motor vehicle is operated by a driver of the motor vehicle using a steering handle and/or a pedal of the motor vehicle (Gordon ¶[35]), wherein the control device is coupled to the at least one component of the motor vehicle for longitudinal or lateral control of the motor vehicle (Gordon ¶[29]). It is noted that although Gordon does not use the terms “longitudinal control” or “lateral control” it is necessary that in order for an autonomous vehicle to operate it must be able to perform at least one of if not both “longitudinal control” and “lateral control” since by definition these are the aspects of the vehicle that an autonomous vehicle controls.; 
in response to the received failure signal, activating the control device to withdraw maneuver control of the motor vehicle from the driver of the motor vehicle to operate the motor vehicle in an autonomous mode (Gordon Fig 5 element 514 ¶[44, 69]), wherein the withdrawal of maneuver control of the motor vehicle is activated without an intervention of the driver of the motor vehicle (Gordon Fig 5 element 514 ¶[44, 69]); and
generating, at a regulator unit of the control device (Gordon Fig. 3 element 305, ¶[33] “SDV vehicular physical control mechanisms”), a positional signal for the at least one component of the motor vehicle (Gordon, ¶[33] “engine throttle, steering mechanisms, braking systems, turn signals”) upon activation of the control device to withdraw maneuver control of the motor vehicle to move the motor vehicle at a predetermined safe state (Gordon ¶[46]).
Gordon does not clearly teach wherein the control device incudes a regulator unit that has a regulator model and a failure regulator model, the regulator model modeling driving-dynamics behavior of the motor vehicle, and the failure regulator model modeling the failure situation.
Chen teaches wherein the control device incudes a regulator unit that has a regulator model (Chen ¶[20, 30-31]) and a failure regulator model (Chen ¶[5, 19-24, 38, 72]), the regulator model modeling driving-dynamics behavior of the motor vehicle (Chen ¶[20, 30-31]), and the failure regulator model modeling the failure situation (Chen ¶[5, 19-24, 38, 72]).
One of ordinary skill in the art would recognize that the models used by Chen could be applied to Gordon to assist Gordon is making decisions regarding the failure of components. Furthermore, one would recognize that if these models were applied to Gordon then the actions that Gordon teaches should be taken in in response to the failure of components would in turn be based on either/both of the regulator model or the failure regulator model.
Thus as shown above Gordon teaches a base invention of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults and Chen teaches a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle. These two references are analogous to one another because both are drawn to detecting faults in an autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Gordon to apply the teachings of Chen because the teaching of a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle taught by Chen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults taught by Gordon to yield the advantage of using models to better detect and determine when a fault might occur/is occurring and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 22 Gordon teaches a control device of a motor vehicle, wherein the motor vehicle is partially or fully autonomous motor vehicle, the control device comprising: 
a memory (Gordon Fig 1 element 131, 133 ¶[23]); and 
at least one processor operative to access the memory (Gordon Fig 1 element 131, 133 ¶[23]) and perform operations comprising: 
receiving, from a detection unit of the motor vehicle (Gordon Fig 5 element 504 ¶[29]), a failure signal corresponding to a failure situation in which at least one component of the motor vehicle is identified as non-functional (Gordon Fig 1 element 153 ¶[30, 43, 47, 81]) while the motor vehicle is operated by a driver of the motor vehicle using a steering handle and/or a pedal of the motor vehicle (Gordon ¶[35]), wherein the control device is coupled to the at least one component of the motor vehicle for longitudinal or lateral control of the motor vehicle (Gordon ¶[29]). It is noted that although Gordon does not use the terms “longitudinal control” or “lateral control” it is inherent that in order for an autonomous vehicle to operate it must be able to perform at least one of if not both “longitudinal control” and “lateral control” since by definition these are the aspects of the vehicle that an autonomous vehicle controls.; 
in response to the received failure signal, activating withdrawal of maneuver control of the motor vehicle from the driver of the motor vehicle to operate the motor vehicle in an autonomous mode (Gordon Fig 5 element 514 ¶[44, 69]), wherein the withdrawal of maneuver control of the motor vehicle is activated without an intervention of the driver of the motor vehicle (Gordon Fig 5 element 514 ¶[44, 69]); and 
generating a positional signal for the at least one component of the motor vehicle upon activation of the control device to withdraw maneuver control of the motor vehicle to move the motor vehicle at a predetermined safe state (Gordon ¶[46]); 
Gordon does not clearly teach wherein the control device incudes a regulator unit that has a regulator model and a failure regulator model, the regulator model modeling driving-dynamics behavior of the motor vehicle, and the failure regulator model modeling the failure situation.
Chen teaches wherein the control device incudes a regulator unit that has a regulator model (Chen ¶[20, 30-31]) and a failure regulator model (Chen ¶[5, 19-24, 38, 72]), the regulator model modeling driving-dynamics behavior of the motor vehicle (Chen ¶[20, 30-31]), and the failure regulator model modeling the failure situation (Chen ¶[5, 19-24, 38, 72]).
One of ordinary skill in the art would recognize that the models used by Chen could be applied to Gordon to assist Gordon is making decisions regarding the failure of components. Furthermore, one would recognize that if these models were applied to Gordon than the actions that Gordon teaches should be taken in in response to the failure of components would in turn be based on either/both of the regulator model or the failure regulator model.
Thus as shown above Gordon teaches a base invention of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults and Chen teaches a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle. These two references are analogous to one another because both are drawn to detecting faults in an autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Gordon to apply the teachings of Chen because the teaching of a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle taught by Chen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults taught by Gordon to yield the advantage of using models to better detect and determine when a fault might occur/is occurring and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 27 Gordon teaches a motor vehicle, comprising: 
a detection unit (Gordon Fig 5 element 504 ¶[29]); and 
a control device comprising (Gordon Fig 1 element 101 ¶[20]): 
a memory (Gordon Fig 1 element 131, 133 ¶[23]); and 
at least one processor operative to access the memory (Gordon Fig 1 element 131, 133 ¶[23]) and perform operations comprising: 
receiving, from the detection unit at the control device, a failure signal corresponding to a failure situation in which at least one component of the motor vehicle is identified as non-functional (Gordon Fig 1 element 153 ¶[30, 43, 47, 81]) while the motor vehicle is operated by a driver of the motor vehicle using a steering handle and/or a pedal of the motor vehicle (Gordon ¶[35]), wherein the control device is coupled to the at least one component of the motor vehicle for longitudinal or lateral control of the motor vehicle, and wherein the motor vehicle is partially or fully autonomous motor vehicle (Gordon ¶[29]) It is noted that although Gordon does not use the terms “longitudinal control” or “lateral control” it is inherent that in order for an autonomous vehicle to operate it must be able to perform at least one of if not both “longitudinal control” and “lateral control” since by definition these are the aspects of the vehicle that an autonomous vehicle controls.; 
in response to the received failure signal, activating withdrawal of maneuver control of the motor vehicle from the driver of the motor vehicle to operate the motor vehicle in an autonomous mode (Gordon Fig 5 element 514 ¶[44, 69]), wherein the withdrawal of maneuver control of the motor vehicle is activated without an intervention of the driver of the motor vehicle (Gordon Fig 5 element 514 ¶[44, 69]), and
generating a positional signal for the at least one component of the motor vehicle upon activation of the control device to withdraw maneuver control of the motor vehicle to move the motor vehicle at a predetermined safe state (Gordon ¶[46]).
Gordon does not clearly teach wherein the control device incudes a regulator unit that has a regulator model and a failure regulator model, the regulator model modeling driving-dynamics behavior of the motor vehicle, and the failure regulator model modeling the failure situation.
Chen teaches wherein the control device incudes a regulator unit that has a regulator model (Chen ¶[20, 30-31]) and a failure regulator model (Chen ¶[5, 19-24, 38, 72]), the regulator model modeling driving-dynamics behavior of the motor vehicle (Chen ¶[20, 30-31]), and the failure regulator model modeling the failure situation (Chen ¶[5, 19-24, 38, 72]).
One of ordinary skill in the art would recognize that the models used by Chen could be applied to Gordon to assist Gordon is making decisions regarding the failure of components. Furthermore, one would recognize that if these models were applied to Gordon then the actions that Gordon teaches should be taken in in response to the failure of components would in turn be based on either/both of the regulator model or the failure regulator model.
Thus as shown above Gordon teaches a base invention of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults and Chen teaches a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle. These two references are analogous to one another because both are drawn to detecting faults in an autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Gordon to apply the teachings of Chen because the teaching of a regulator unit that has a regulator model and a failure regulator model for detecting faults in a vehicle taught by Chen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an autonomous vehicle which detects faults and takes corrective actions based on the detected faults taught by Gordon to yield the advantage of using models to better detect and determine when a fault might occur/is occurring and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 12, 23, and 28 Gordon teaches a method, wherein the at least one component of the motor vehicle components is one of: a steering system, a brake system, and a traction system (Gordon Fig 1 element 153 ¶[30, 43, 47, 81]).  

With respect to claims 13, 24, and 29 Gordon teaches a method, wherein the generating of the positional signal is based on the regulator model comprising information related to a driving behavior of the motor vehicle, wherein the at least one component is functional (Gordon Fig. 1 element 147, ¶[27, 43-46], Chen ¶[20, 30-31]). 

With respect to claims 14, 25, and 30 Gordon teaches a method, wherein the generating of the positional signal is based on the  failure regulator model comprising information adapted to the at least one component of the motor vehicle, wherein the at least one component is nonfunctional (Gordon 147, ¶[27,  43-46], Chen ¶[5, 19-24, 38, 72]).  

With respect to claims 15 and 26 Gordon teaches a method, further comprising generating the positional signal for the longitudinal control or lateral control of the motor vehicle (Gordon ¶[43-46] inherent in controlling a vehicle to a safe location).  

With respect to claim 16, Gordon teaches a method wherein the failure situation is at least one of: a broken axle, a tire blowout, a broken strut, an absence of a traction power, an absence of a braking action, an aquaplaning, an uneven tire adhesion, and/or a worn brake (at least Gordon ¶[43] an absence of a traction power and an absence of a braking action, ¶[54] tire blowout/flat tire). 

With respect to claim 18 Gordon teaches a method, further comprising in response to the activated control device, withdrawing control of the motor vehicle from the driver of the motor vehicle by decoupling a steering handle, a brake pedal or a gas pedal (Gordon Fig 5 element 514 ¶[44, 69]). It is noted that although the term “decoupling” isn’t used by Gordon, applicant’s specification simply defines “decoupling” as “withdrawing control from the user” (See instant application ¶[21]) and does not contain any further details on how the decoupling is performed (ie physically, electronically etc). Therefore the switching into autonomous mode as taught by Gordon meets the limitation of “decoupling” as claimed by applicant.

With respect to claim 19 Gordon teaches a method, wherein the failure regulator model further comprises a behavior of at least one predetermined person (Gordon Fig 5 element 508, 510 ¶[62-65] wherein the competency level of the driver is considered).  

With respect to claim 20 Gordon teaches a method, wherein the failure regulator model further comprises a predetermined emergency strategy comprising a usage of roadside structures of a road to decelerate the motor vehicle (Gordon ¶[46]).  

With respect to claim 21 Gordon teaches a method, wherein the failure regulator model further comprises a predetermined emergency strategy comprising a usage of roadside structures of a road to decelerate the motor vehicle (Gordon ¶[46]).  

With respect to claim 22 Gordon teaches a method, further comprising identifying, at the regulator unit, the failure situation based on the failure signal (Gordon Fig 1 element 153 ¶[30, 43, 47, 81]); and selecting a failure regulator model based on the identified failure situation to generate the positional signal (Gordon ¶[43-46]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665